Markewich, J. (dissenting).
I would deny the petition for writ of prohibition for the reasons stated by Altman, J., in his opinion denying the motion of petitioner as defendant for dismissal of the underlying indictment (People v Wiley, 104 Misc 2d 114).
Kupferman, Birns and Silverman, JJ., concur with Murphy, P. J.; Markewich, J., dissents in an opinion.
Application in the nature of a writ of prohibition pursuant to CPLR article 78 granted to the extent of dismissing the subject indictment and prohibiting respondents from trying petitioner under that indictment, without costs, and insofar as said application seeks a direct review of the order of the Supreme Court, New York County, entered on June 3, 1980, denied and the petition dismissed pro tanto, without costs and without disbursements.
Settle order.